
	
		I
		112th CONGRESS
		2d Session
		H. R. 5737
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that a former Member of Congress receiving
		  compensation as a highly paid lobbyist shall be ineligible to concurrently
		  receive Federal retirement benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Double Dipping Pension
			 Prevention Act.
		2.Prohibition on
			 taxpayer-funded pensions for Members of Congress who become highly paid
			 lobbyists
			(a)In
			 generalAny former Member of
			 Congress who is registered as a lobbyist, and whose annual income from lobbying
			 activities exceeds $1,000,000, shall not be eligible to receive benefits under
			 either the Civil Service Retirement System or the Federal Employees' Retirement
			 System for the period of time during which such former Member is employed as
			 such a lobbyist and receiving from lobbying activities an annual income that
			 exceeds $1,000,000.
			(b)DefinitionFor
			 purposes of this section, the term former Member of Congress means
			 an individual who becomes a former Member of Congress after the date of the
			 enactment of this Act.
			
